     Case 2:12-bk-28682-BB      Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40                Desc
                                  Main Document    Page 1 of 8


1
2
                                                                     FILED & ENTERED
3
4                                                                          AUG 29 2019
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY wesley DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12
13   In re:                                        Case No.: 2:12-bk-28682-BB
14   Tabitha A. Joiner                             CHAPTER 11
15                                                 ORDER RESOLVING AMOUNT OF
                                                   ARREARAGES ON SECURED AND
16
                                                   UNSECURED CLAIMS OF BANK OF NEW
17                                                 YORK MELLON AND CONTINUING
                                     Debtor(s).    HEARING ON DEBTOR’S MOTION FOR
18                                                 FINAL DECREE AND CASE STATUS
19                                                 CONFERENCE

20                                                 Date:      August 28, 2019
                                                   Time:      11:00 AM
21                                                 Courtroom: 1539
22
23            The Court conducted a continued hearing on the motion of reorganized debtor

24   Tabitha A. Joiner (the “Debtor”) for a final decree in the above chapter 11 case (the

25   “Case”) on August 28, 2019 at 11:00 a.m. in Courtroom 1539 of the above-entitled

26   Court. Appearances were as noted on the record at the time of the foregoing hearing

27   (the “Hearing”).

28




                                                  -1-
     Case 2:12-bk-28682-BB            Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40                        Desc
                                        Main Document    Page 2 of 8


1            It having come to the Court’s attention that disagreements had arisen between
2    Bayview Loan Servicing, LLC, in its capacity as servicing agent for The Bank of New
3    York Mellon fka The Bank of New York, (“Lender”) and the Debtor as to (1) whether and
4    to what extent the Debtor had fallen behind on the payments due Lender on account of
5    its secured claim under her confirmed plan of reorganization (the “Plan”) and (2) how
6    much remains unpaid under the Plan on account of the Lender’s unsecured claim; the
7    Court having reviewed and considered the declarations and arguments submitted by the
8    Debtor and the Lender concerning the foregoing issues (the “Issues”); and the Court
9    having determined that it would be imprudent to enter a final decree in the Case unless
10   and until the Issues have been resolved; the Court hereby resolves the Issues, as
11   follows:
12                    1. Unsecured Claim: The payments due the Lender over the life of the
13                        Plan on account of the Lender’s unsecured claim total $7,498.17, of
14                        which the Debtor has paid $2,573.17, leaving a balance due the
15                        Lender under the Plan on account of the Lender’s unsecured claim of
16                        $4,925;1
17                    2. Secured Claim:
18                            a. There are three instances reflected on the Lender’s annotated
19                                 version of the Debtor’s chart of payments [Exhibit “A” to Docket
20                                 No. 235] in which the Lender claims that the Debtor’s
21                                 calculations overstate the amount of a payment by the following
22                                 amounts: $15 on January 7, 2016; $6.40 on February 10, 2016;
23                                 and $26.44 on June 14, 2016;
24                            b. For each of the three instances described in the preceding
25                                 subparagraph, during the course of the Hearing, the Debtor
26                                 showed counsel for the Lender documentation from her bank
27
28
     1The Court will enter a separate order addressing the manner in which the Debtor must make payments on account
     of the Lender’s unsecured claim in response to the Lender’s motion for reconsideration of this Court’s order
     disallowing the unpaid balance of its unsecured claim.




                                                           -2-
     Case 2:12-bk-28682-BB   Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40           Desc
                               Main Document    Page 3 of 8


1                        evidencing that the amount of the payment she made pursuant
2                        to her bank’s online bill pay service was accurately reflected on
3                        her chart [Docket No. 234], and the Court finds that the Debtor
4                        should be given credit for the larger amounts shown on the
5                        Debtor’s chart with regard to these three payments;
6                     c. The Debtor contends that, on August 23, 2019, she made
7                        through her bank’s online bill pay service an additional payment
8                        of $2,800 on account of the Lender’s secured claim that was too
9                        recent to be included on Docket No. 234 (the “Payment in
10                       Transit”);
11                    d. As of the date of the Hearing, the Lender did not have any
12                       record of having received the Payment in Transit;
13                    e. The Debtor acknowledged on the record at the time of the
14                       Hearing that the first payment reflected on Docket No. 234 – a
15                       payment of $1,000 on August 6, 2019 – had been stopped
16                       before it was transmitted to the Lender and that this amount
17                       should therefore be deducted from the total payments reflected
18                       on her chart;
19                    f. The Lender’s schedule of payments, Exhibit C to Docket No.
20                       235, reflects a payment of $1,750 made on June 30, 2017,
21                       which was not, but should have been, included among the
22                       payments listed on the Debtor’s chart;
23                    g. Once the corrections/adjustments referenced in paragraphs
24                       2(a), 2(b), 2(e) and 2(f) (collectively, the “Payment Amount
25                       Adjustments”) have been made to the party’s respective
26                       schedules of payments, both parties’ calculations reflect that,
27
28




                                            -3-
     Case 2:12-bk-28682-BB              Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40                             Desc
                                          Main Document    Page 4 of 8


1                                    not including the Payment in Transit, as of the date of this order,
2                                    the Debtor has paid a total of $160,337.88 on account of
3                                    Lender’s secured claim;
4                               h. According to the Lender’s calculations, including the payment
5                                    due for August, 2019, as of the date of this Order, the Debtor
6                                    should have paid a total of $165,570.632 under the Plan on
7                                    account of its secured claim, with the result that, according to
8                                    the Lender’s calculations, after the Payment Amount
9                                    Adjustments are made, the balance due as of this date from the
10                                   Debtor should be $5,232.75 (or $2,432.75, if and when the
11                                   Payment in Transit is received);
12                              i.   According to the Debtor’s calculations, after the Payment
13                                   Amount Adjustments have been made, the Debtor should owe
14                                   additional payments to the Lender on account of its secured
15                                   claim as of the date of this order of $501,80, if and when she is
16                                   given credit for the Payment in Transit, or $3,301.80 before the
17                                   Payment in Transit is received;
18                              j.   The discrepancy between the parties’ respective calculations as
19                                   to the balance currently due from the Debtor on account of the
20                                   Lender’s secured claim is $1,930.95 (the “Spread”);
21                              k. The Spread consists of two components: (i) a difference of
22                                   $590.87 arising from the fact that the Debtor in certain months
23                                   paid less than the Lender contends was due for escrow deposits
24
25   2 The Lender has advanced certain funds for taxes and insurance payments (the “Advances”) for which it has not yet
     received reimbursement through the deposits or escrow payments that the Debtor is required to make each month.
26   The balance reflected in paragraph 2(h) may not include the total amount of the Advances made to date by the
     Lender. This figure only includes the portion of the Advances that, as of this date, the Debtor would have repaid to
27
     the Lender if the Debtor had made all of the monthly payments and escrow deposits due the Lender as of the date of
28   this order on account of its secured claim. There is insufficient evidence in the record for the Court to determine at
     this time, and the Court does not determine at this time, how much if any of the Advances remains unpaid as of this
     date.




                                                              -4-
     Case 2:12-bk-28682-BB              Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40                               Desc
                                          Main Document    Page 5 of 8


1                                    (the “Escrow Shortfall”); and (ii) miscellaneous charges
2                                    assessed by SPS, Bayview’s predecessor as loan servicer,
3                                    totaling $1,340.08 (the “SPS Charges”);
4                               l.   Based on the offer of proof made at the time of the Hearing by
5                                    counsel for Lender, the Court finds that $308.40 of the SPS
6                                    Charges were for late fees and interest on Advances and that
7                                    these amounts are properly included in the Court’s
8                                    determination of the balance due Lender on account of its
9                                    secured claim; however, the balance of the SPS Charges
10                                   ($1,031.683) does not appear to have been warranted and
11                                   should therefore be excluded from the calculation of this
12                                   balance;
13                              m. Based on the evidence submitted by the Lender, the Court finds
14                                   that it is appropriate to include the Escrow Shortfall in the
15                                   determination of the balance due on account of the Lender’s
16                                   secured claim;
17                              n. Therefore, to determine the correct amount due Lender on
18                                   account of its secured claim as of the date of this order, the
19                                   balance calculated by the Debtor, $501.80 (or $3,301.80 if the
20                                   Payment in Transit is not received) must be increased by the
21                                   amount of the Escrow Shortfall ($590.87) and $308.40 of the
22                                   SPS Charges, producing a total balance due of $1,401.07, if the
23                                   Payment in Transit is received, and a total due of $4,201.07, if
24                                   the Payment in Transit is not received;
25
26
27   3 This amount consists of charges of $212.24 and $623.40 on January 15, 2016 and November 28, 2016,
28   respectively, for a “principal reduction” that appear to have been merely the application of credit balances in
     debtor’s favor due to earlier overpayments that should not increase the total amount due from Debtor, and a
     miscellaneous adjustment of $196.04 on November 28, 2016 for which SPS provided no explanation.




                                                               -5-
     Case 2:12-bk-28682-BB   Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40          Desc
                               Main Document    Page 6 of 8


1                     o. The same figure can be derived from the Lender’s balance
2                        calculations referenced in paragraph 2(h) above in the following
3                        manner: the balance of $5,232.75 (before application of the
4                        Payment in Transit) must be reduced by the disallowed portion
5                        of the SPS Charges ($1,031.68), producing a balance as of the
6                        date of this order on account of Lender’s secured claim of
7                        $4,201.07, or $1,401.07 after application of the Payment in
8                        Transit;
9                     p. Based on the foregoing, the Court finds that Debtor owes
10                       on account of the Lender’s secured claim as of the date of
11                       this order, a total of $1,401.07, provided the Payment in
12                       Transit is received, and a total of $4,201.07 if the Payment
13                       in Transit is not received; and
14               3. Future Payments:
15                    a. The parties agreed on the record at the time of the Hearing that,
16                       from and after September 1, 2019, unless and until this amount
17                       changes in accordance with the Lender’s restructured loan
18                       agreement, the amount of the Debtor’s monthly payment will be
19                       a payment of principal and interest of $2,093.60 and an escrow
20                       deposit of $671.40, for a total monthly payment of $2,765; and
21                    b. The Debtor may continue to use her bank’s bill payment service
22                       to make payments on account of the Lender’s secured claim,
23                       but, whenever she makes a payment, either through bill pay or
24                       by some other means, she shall send written evidence of that
25                       payment (such as a printout from her online banking service) to
26                       counsel for Lender, Edward G. Schloss, Esq., at 3637 Motor
27                       Avenue, Suite 220, Los Angeles, CA 90034.
28




                                            -6-
     Case 2:12-bk-28682-BB        Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40        Desc
                                    Main Document    Page 7 of 8


1
2    In light of the foregoing,
3           IT IS HEREBY ORDERED as follows:
4               1. The Debtor shall make the regular monthly payments due the Lender on
5                  account of its secured claim from and after September 1, 2019 in a timely
6                  manner.
7               2. The Debtor shall pay the outstanding balance due the Lender on account
8                  of its secured claim as expeditiously as possible.
9               3. The Court will conduct a continued hearing on the Debtor’s motion for a
10                 final decree and a continued case status conference in the Case on
11                 October 3, 2019 at 10:00 a.m. in Courtroom 1539 of the above-entitled
12                 Court.
13              4. The Debtor shall not be required to file a written status report in
14                 connection with the October 3, 2019 hearing unless there are issues that
15                 the Debtor would like the Court to resolve at that continued hearing, in
16                 which event the Debtor shall file and serve not later than September 19,
17                 2019 one or more declarations under penalty of perjury setting forth any
18                 such issues, her position with regard to such issues and all evidence that
19                 the Debtor may have that would assist the Court in resolving these issues.
20
21
22
23
24
25
26
27
28




                                                  -7-
     Case 2:12-bk-28682-BB        Doc 237 Filed 08/29/19 Entered 08/29/19 11:09:40         Desc
                                    Main Document    Page 8 of 8


1
2             5. Not later than September 26, 2019, the Lender may file and serve a
3                 response to any papers filed by the Debtor and, if it so desires, a written
4                 statement, supported by one or more declarations under penalty of
5                 perjury, setting forth any issues or concerns that it may have relating to or
6                 arising out of the status of the Case or the Debtor’s request for entry of a
7                 final decree.
8                                              ###
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25       Date: August 29, 2019

26
27
28




                                                -8-
